Name: COMMISSION REGULATION (EC) No 476/96 of 18 March 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 19. 3 . 96 I EN I Official Journal of the European Communities No L 68/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 476/96 of 18 March 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 19 March 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66. (2) OJ No L 307, 20 . 12. 1995, p. 21 . 0 OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 22, 31 . 1 . 1995, p. 1 . No L 68/2 I EN I Official Journal of the European Communities 19 . 3 . 96 ANNEX to the Commission Regulation of 18 March 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard import code (') value code (') value 0702 00 15 052 73,5 0805 30 20 052 42,2 060 80,2 204 88,8 064 59,6 220 74,0 066 41,7 388 78,7 068 62,3 400 88,3 204 81,0 512 54,8 208 44,0 520 66,5 212 86,2 524 100,8 624 135,7 528 102,9 999 73,8 600 70,4 0707 00 15 052 125,6 624 80,5 053 156,2 999 77,1 060 61,0 0808 10 51 , 0808 10 53, I 0808 10 59 052 64,0 066 53,8 064 78,6 068 90,8 388 102,4 204 144,3 400 73,1 624 87,1 404 67,5 999 102,7 508 68,4 0709 10 10 220 321,1 512 92,4 999 321,1 l 524 110,9 0709 90 73 052 134,9 528 102,0 204 77,5 624 86,5 412 54,2 728 107,3 624 176,1 800 78,0 999 110,7 804 21,0 0805 10 01 , 0805 10 05, 999 80,9 0805 10 09 052 56,4 0808 20 31 039 90,4 204 45,6 052 86,2 208 58,0 064 72,5 212 49,1 388 82,0 220 55,0 400 95,5 388 40,5 512 65,9 400 43,8 528 67,8 436 41,6 624 79,0 448 25,8 728 115,4 I 600 66,8 800 55,8 I 624 50,6 804 112,9 ll 999 48,5 \ 999 83,9 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1994, p. 17). Code '999 stands for 'of other origin '.